Citation Nr: 0414804	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for the residuals of a right eighth rib resection. 

2.  Entitlement to an initial disability rating greater than 
10 percent for the residuals of a retroperitoneal lymph node 
dissection.

3.  Entitlement to an initial disability rating greater than 
10 percent for recurrent left scrotal pain with varicocele. 

4.  Entitlement to an initial compensable disability rating 
for the residuals of testicular cancer/mixed germ cell tumor 
embryonal and teratoma. 

5.  Entitlement to an initial compensable disability for the 
residuals of right testicle removal.

6.  Entitlement to service connection for hypertension on a 
direct or secondary basis.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for elevated liver 
function tests. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February and March 1998 determinations 
from the Hartford, Connecticut, RO.   A notice of 
disagreement (NOD) was received in January 1999.  A statement 
of the case (SOC) was issued in March 1999.  A substantive 
appeal was received from the veteran in May 1999.  

The Board has characterized the veteran's claims for higher 
initial evaluations assigned following grants of service 
connection in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing claims for 
a higher initial rating following a grant of service 
connection from those involving a request for an increase for 
already service-connected disability).

In October 1999, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.

The Board's decision on the claim for service connection for 
elevated liver function tests is set forth below.  The 
remaining claims are addressed in the remand following the 
decision; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection for elevated liver 
function tests has been accomplished.

2.  Elevated liver function tests do not constitute a 
disability for compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for elevated liver 
functions tests are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for elevated 
liver function tests has been accomplished.  

Through the June 2002 letter from the RO to the veteran 
regarding his claim, the March 1999 SOC, and the supplemental 
SOCs (SSOCs) of August 2000 and March 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
necessary to support his claim, and has been afforded ample 
opportunity to submit information and evidence.  

The Board finds that the RO's June 2002 letter to the veteran 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO requested that 
the veteran provide information and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on appeal 
(pages 1 and 2).  The RO's letter also indicated the 
importance of sending any evidence in the veteran's 
possession to the RO and telling the RO of the names of the 
medical centers, the medical condition treated, and the 
approximate dates of treatment (pages 2 and 3).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

In this case, the SOC issued in March 1999 and the SSOCs 
issued in August 2000 and March 2003 provided the veteran 
with detailed information regarding the evidence VA had 
obtained.  Finally, with regard to the duty to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (part four of the 
Pelegrini notice), the RO within the June 2002 letter (page 
2) asked the veteran the name of the person, agency, or 
company who has records that he thinks will help us decide 
his claim.  Based on the above, the Board finds that all four 
Pelegrini notice requirements have been met.    

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

Here, documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal and 
after a substantially complete application was received.  In 
any event, in this case, the lack of full Pelegrini notice 
prior to the rating action has not, in any way, prejudiced 
the appellant.  As indicated above, the RO issued the letter 
to the veteran in June 2002, explaining what was needed to 
substantiate the claim.  Following this letter, the RO 
reevaluated this case within the SSOC of March 2003. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102

The Board also finds that the duty to assist has been met as 
regards the claim under consideration.  The RO has obtained 
all pertinent records.  For example, the RO has obtained both 
VA examinations and, in October 1999, requested the records 
of a doctor identified by the veteran.  These records were 
obtained in November 1999.  A VA examination was undertaken 
in October 1999 to address the claim now before the Board.  
Moreover, there is no indication that any additional action 
is needed to comply with the duty to assist the veteran.  
Moreover, neither the veteran nor his representative has 
indicated that there is any outstanding pertinent evidence 
that has not been obtained pertinent to the claim currently 
under consideration.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to grant the claim on appeal.  
In any event, as discussed below, additional medical records 
regarding elevated liver function tests not provide a basis 
to grant this claim. 

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision at this time.  The 
Board finds that any failure on VA's part in not completely 
fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from "disease" or 
"injury" incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the January 1999 NOD and May 1999 substantive appeal, the 
veteran seeks service connection for abnormal liver function 
due to "higher markers for cancer during my treatment at 
Portsmouth naval hospital.  The high markers could mean 
further cancer showing up later in life."  

On VA examination in October 1999, the veteran informed the 
examiner that his liver function tests were elevated in 1991 
while being evaluated and operated on for testicular cancer.  
In October 1999, regarding his liver, the veteran had "no 
complaints."  There was no vomiting, hematemesis, fatigue, 
weakness, depression, or abdominal pain.  No symptoms of 
liver disease were found.

On examination, persistent liver function test elevation was 
found.  The examiner found that the veteran's elevated liver 
function tests were probably related to a "fatty liver 2 
percent [sic] obesity" It appears that the examiner related 
the veteran's persistent liver function test elevation to his 
obesity.  In October 1999, the veteran weighed 309 pounds.  
It appears that this examiner requested a liver consult; 
however, in the addendum to the examination, it is noted that 
the veteran failed to attend the consult. 

While persistent liver function test elevation has been 
found, diagnostic test results do not constitute a disability 
pursuant to which compensation may be paid.  (The Board 
points out that the veteran is not contending that he 
actually has abnormal liver function.)  As indicated above, 
Congress has specifically limited entitlement to service-
connection for disability resulting from in-service injury or 
disease.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of 
competent evidence of the claimed disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Even assuming, arguendo, that the claim for service 
connection is predicated on the  veteran's belief that the 
current tests results are indicative of an underlying 
disability, the Board points out that, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter, such as whether he, in fact, suffers from a 
claimed disability, and, if so, whether that disability is 
medically related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

If, in the future, an actual disability develops that the 
veteran believes is related to his active service, he may 
seek service connection for such disability.  Until such 
time, however, the Board may not grant service connection 
merely for diagnostic test results.

For the foregoing reasons, the claim must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as there is no competent evidence to establish that the 
veteran currently suffers from disability (manifested by 
elevated liver function tests) for which service connection 
may be granted, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for elevated liver function tests is 
denied.  


REMAND

With regard to the claim for service connection for 
hypertension on a direct or secondary basis, the Board notes 
that the VA examiner that evaluated this condition in October 
1999 did not have the opportunity to review the veteran's 
claims file, which includes his service medical records and 
post-service medical records, including both private and VA 
treatment records that the RO has obtained over several 
years.  As a result, he was unable to provide an adequate 
medical opinion regarding the etiology of the veteran's 
diagnosed hypertension, including whether this condition is 
in any way associated with the service-connected conditions.

With regard to the claim for service connection for a right 
knee disability, there is no medical evidence addressing 
whether the veteran currently has a right knee disability 
(although, as the RO indicated in the March 2003 SSOC, the 
veteran underwent treatment for right knee pain in February 
1999), and if, whether there is a medical relationship 
between that disability and treatment for a right knee injury 
in service.  The Board finds that such a medical opinion is 
warranted.  See 38 C.F.R. § 3.159(c)(4).

With regard to the claims of entitlement to an initial 
disability rating greater than 10 percent for the residuals 
of a right eighth rib resection, an initial disability rating 
greater than 10 percent for the residuals of a 
retroperitoneal lymph node dissection, an initial disability 
rating greater than 10 percent for recurrent left scrotal 
pain with varicocele, an initial disability rating greater 
than noncompensable for the residuals of testicular 
cancer/mixed germ cell tumor embryonal and teratoma, and an 
initial disability rating greater than noncompensable for the 
residuals of right testicle removal, the Board believes that 
more medical information is required in this case.  

The Board has reviewed the examination reports of July 1997, 
November 1999, and December 2002.  The veteran's claims file 
was not available to several of the examiners.  Further, the 
Board finds that the examination reports do not include 
sufficient clinical findings as to the veteran's functional 
impairment to properly evaluate the disabilities under 
consideration.  

Hence, the RO should arrange for the veteran to undergo 
further examination.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause may well result in denial of the claim(s).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also invite the veteran to submit all 
evidence in his possession.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations. 
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  In adjudicating 
the claims for higher initial evaluations, the RO must 
document its consideration of whether "staged rating" 
(assignment of different ratings for distinct time periods 
based on the facts found), pursuant to Fenderson, is 
warranted.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA general medical 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should identify all 
functional limitations associated with 
each of the following disabilities:  1) 
the right eighth rib resection; (2) a 
retroperitoneal lymph node dissection; 
(3) recurrent left scrotal pain with 
varicocele; (4) the residuals of 
testicular cancer/mixed germ cell tumor 
embryonal and teratoma; and (5) the 
residuals of right testicle removal.  The 
examiner should specifically express how 
the veteran's service-connected 
disabilities affect his day-to-day 
functioning. 

As regards the veteran's hypertension, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such disability (a) 
was caused or aggravated by in-service 
injury or disease, (b) or was caused or 
is aggravated by service connected 
disability.

The examiner should also specify whether 
the veteran has a current right knee 
disability, and, if so, whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability, that such 
disability is medically related to 
service, to include treatment for a knee 
injury.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims in light 
of all pertinent evidence and legal 
authority.  As regards each claim for a 
higher initial evaluation, the RO should 
specifically document its consideration 
of whether "staged rating," pursuant to 
Fenderson, is warranted.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of additional legal authority considered, 
and clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



